DETAILED ACTION
This is the initial Office action for application SN 16/768,404 having an effective date of 29 May 2020 and a provisional priority date of 30 November 2017.  A preliminary amendment was filed on 29 May 2020.  Claims 1-16 and 18-23 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-9, 15, 16, 18, 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hamid (US 5,580,483).

Hamid discloses that the diesters and triesters have the general formulas set forth in COL.2, L56-63 wherein substituents R1, R2, and R3 can be selected independently from straight- or branched-chain hexyl, heptyl, octyl, nonyl, decyl, undecyl, dodecyl and tridecyl (i.e., C6-C13).  Hamid discloses that the diesters and triesters can be synthesized by methods well-known to those of ordinary skill in the ester-synthesis art.  For example, useful diesters can be prepared by direct esterification of dicarboxylic acids such as phthalic acid with an equivalent amount of an alcohol in the presence of a catalyst.  COL.3, L4-10.  Hamid specifically sets forth diisodecyl phthalate and triisodecyl trimellitate in COL.3, L28-30.  
Thus the examiner is of the position that Hamid meets the limitations of the working fluid for a refrigeration system of independent claim 1 comprising (a) a lubricating oil component comprising at least one aromatic ester comprising the reaction product of an aromatic hydrocarbon having at least one carboxylic functional group and a (mono)alkylalcohol comprising a C10 and C13 alcohol, and (b) a refrigerant.    


Claim Rejections - 35 USC § 103
Claims 1-16 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (US 2017/0327759).
Takahashi et al [“Takahashi”] disclose a refrigerating machine oil, a working fluid composition for a refrigerating machine, and uses for the compositions [0001].  Takahashi discloses that the refrigerating machine oil comprises, as a base oil, at least one oxygen-containing oil having a carbon/oxygen molar ratio of 2.5 or more and 5.8 or less, and a refrigerant.
Takahashi discloses that examples of the oxygen-containing oil include esters, polyvinyl ethers, polyalkylene glycols, carbonates, ketones, polyphenylethers, silicones, polysiloxanes and perfluoroethers [0016].  Examples of esters include aromatic esters, dibasic acid esters, polyol esters, complex esters, carbonic acid esters and mixtures thereof [0017].  
For aromatic esters, an ester of an aromatic mono- to hexa-carboxylic acid with an aliphatic alcohol having 1-18 carbon atoms, preferably 1-12 carbon atoms.  Specific examples of aromatic esters include benzoic acid, phthalic acid, isophthalic acid and pyrometallic acid, reacted with decanol (C10) and tridecanol (C13), which may be linear or branched [0018].     
For polyol esters, Takahashi teaches the reaction product of a polyhydric alcohol and a fatty acid having 4-20 carbon atoms, preferably 5-9 carbon atoms [0020].  
Takahashi discloses that the refrigerant comprises difluoromethane, pentafluoroethane, 2,3,3,3-tetrafluoropropene and 1,1,1,2-tetrafluoroethane.
Thus the examiner is of the position that Takahashi meets the limitations of the working fluid for a refrigeration system of independent claim 1 comprising (a) a lubricating oil component comprising at least one aromatic ester comprising the reaction product of an aromatic 
Thus the claimed working fluid for a refrigeration system comprises a combination of elements known in the prior art, and unobviousness demands that the combination must do more than yield a predictable result.  KSR Int’l. Co. v. Teleflex, Inc., 82 USPQ 2d 1385, 1397 (2007).  Thus the examiner is of the position that while the number of suitable oxygen-containing oils disclosed in Takahashi is arguably large, it is nevertheless finite.  Since Takahashi teaches that all of these oxygen-containing oils are suitable as the base oil, each of the various combinations of these oxygen-containing oils would be presumptively effective in the refrigerating oil compositions.     

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451.  The examiner can normally be reached on Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    

EMcAvoy
March 10, 2021